Citation Nr: 1426483	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-20 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 1976 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter is now in the jurisdiction of the Montgomery, Alabama RO.

In February 2011, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims folder.  

In August 2011, the Board remanded the matters of service connection for a bilateral hearing loss disability, tinnitus and a right hand disability for additional development.  In an August 2012 rating decision, the RO granted service connection for tinnitus and a right hand disability.  This represents a full grant of the benefits sought.  Thus, those claims are no longer before the Board.  In regard to the Veteran's remaining claim for service connection for a bilateral hearing loss disability, the Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  


FINDING OF FACT

A bilateral hearing loss disability was not shown in service or manifest in the first post-service year, and is not shown to be related to service.  

CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that the VA has satisfied its duty to notify.  In a May 2007 letter, the Veteran was advised of how to substantiate his claim for service connection, his and VA's respective duties in developing the claim and as to the disability rating and effective date elements of his claim.

Moreover, the Veteran was afforded VA examination in November 2011.  The examiner reviewed the case file, conducted the requisite hearing tests, and considered the Veteran's statements prior to rendering her opinion.  The Board notes that in a February 2014 Written Brief Presentation, the Veteran's representative requested another VA examination.  Specifically, the representative stated that at the November 2011 VA examination, the Veteran's hearing was not determined to be severe enough to establish a disability for VA purposes and was conducted over three years ago.  The representative requested another opportunity to establish that the Veteran's hearing was impaired.  However, at the November 2011 VA examination, the Veteran's hearing was determined to be impaired for VA purposes.  The examiner's opinion was based upon an informed review of the record, and therefore the Board finds that the opinion is adequate for adjudication purposes.  

The Veteran's service treatment, personnel and VA treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service connection

In order to obtain service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. 
§ 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

In the case of any Veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2002 & Supp. 2013).  The term chronic disease includes organic diseases of the nervous system, including sensorineural hearing loss.  38 U.S.C.A. § 1101(3) (West 2002 & Supp. 2013); see also 38 C.F.R. § 3.309(a) (2013).  

Here, the Veteran has submitted competent and credible evidence that he has a current disability - namely a bilateral hearing loss disability.  The Veteran was afforded a VA examination in November 2011.  The examination revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
RIGHT
20
20
20
40
40
LEFT
30
30
30
40
45

The Veteran's audiological results meet the criteria for a hearing loss disability as defined by VA regulations.  Thus, the evidence supports a finding of a current disability.  

Next, the Veteran stated that he suffered acoustical trauma while firing M-60s, M-16s, grenades launchers, M-49 grenade launches and pistols.  See February 2011, Board Hearing Transcript, pp 2-3.  He also stated that he worked on board an MPH helicopter carrier and was exposed to jet engine noise.  Id.  The Veteran's DD 214 indicates that his military occupational specialty (MOS) was a rifleman.  The Duty MOS Exposure Listing lists rifleman as having a high probability of noise exposure.  Therefore, the Board finds that the Veteran experienced acoustic trauma during service.  

For the reasons that follow, the Board finds that a relationship or "nexus" to service has not been established on either a direct or presumptive basis.  See 38 C.F.R. 
§§ 3.303, 3.309 (2013).  

There is no evidence of this disability in the Veteran's service treatment records.  A May 1976 report of medical examination for the purpose of separation reveals normal hearing results on his audiometer test.  The Veteran also did not report any hearing problems on his May 1976 Report of Medical History.  To that end, the Board acknowledges that the absence of a documented hearing disability in service is not always fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  On the contrary, when the regulatory requirements for such a disability are not met at separation, service connection may still be established through probative evidence that the current disability is service-related.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303 (d)(2013).  

However, such probative evidence has not been presented here, including on a presumptive basis.  The Veteran was afforded a VA examination in November 2011 where the examiner noted the Veteran's military exposure to artillery and aircraft noise during service and low noise exposure post-service.  However, she opined that the Veteran's hearing was not caused by his military service.  She reasoned that the Veteran's entrance and separation audiograms reflected normal hearing and that the Veteran's hearing was even slightly improved at separation.   

The Veteran has opined that his hearing loss is directly related to his active service.  Due weight must be given to the Veteran's allegations of in-service noise exposure.  Indeed, while the Veteran has not demonstrated that he is an expert when it comes to diagnosis or etiology of audiologic conditions, the Board nonetheless finds that it is within the realm of common knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could be sufficient to serve as the required nexus for his hearing loss claims.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, in this case, the evidence demonstrates that there was a substantial gap of approximately 30 years between the Veteran's exposure to loud noises in service and the initial manifestation of his sensorineural hearing loss.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

The Board further finds that presumptive service connection is not warranted because the evidence does not show that a hearing loss disability was manifest to a degree of 10 percent of more within one year from the date of separation.  Regarding continuity of symptomatology, although the Veteran has asserted that his hearing loss began in service, it is noted that the Veteran's hearing was normal at the time of his separation examination, and the Veteran did not report any hearing difficulties at that time.  The first documented complaint of hearing loss post-service did not occur until August 2007 at Birmingham VA Medical Center - almost 30 years after his 1979 separation from service.  As hearing loss was not shown at the time of the separation examination in contradiction to the Veteran's recent assertions, those assertions of continuity are not deemed credible, and service connection based on continuity of symptomatology after separation is not warranted.

The unfavorable November 2011 VA opinion is the most probative evidence of record, and there was an approximate 30 year gap between service and the first documented hearing-related complaints.  Thus, the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


